*367OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on September 12, 1977. Petitioner commenced this proceeding to suspend respondent from the practice of law pursuant to 22 NYCRR 1022.23 (b) and to stay all pending disciplinary proceedings. The answer submitted on behalf of the respondent indicates that he has no objection to the relief sought.
Based on the pleadings and the medical evidence submitted we find that respondent is incapacitated from practicing law. Therefore, the petition is granted, respondent is suspended from the practice of law until the further order of this court and all pending disciplinary proceedings against him are stayed.
Dillon, P. J., Boomer, O’Donnell, Pine and Schnepp, JJ., concur.
Order of suspension entered.